DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 11, 2022 has been entered.
 
Response to Amendment
The amendments filed on March 18, 2022 have been entered. Applicant amended claims 1, 9, 17, 25, and 33-36 and cancelled claims 4, 7, 12, 15, 20, 23, 28, and 31. Claims 1-3, 5, 6, 8-11,13, 14, 16-19, 21, 22, 24-27, 29-30, and 32-36 remain pending in the application.

Response to Arguments
Applicant’s arguments filed on March 18, 2022 with respect to the Final Office Action dated January 20, 2022 have been fully considered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Brian R. Dawley, Reg. No. 64,761 on April 20, 2022.
The claims have been amended as follows: 
Claim 1 (Previously Presented): 	A method of retrieving media data, the method comprising:
	determining that a manifest file for a presentation of media data includes a segment timeline element for a first representation of a plurality of representations of the presentation, the segment timeline element including data specifying a missing segment representing a period of time of the first representation for which media data is not available but for which a segment timeline can be extended, the data of the segment timeline element comprising a first attribute having a value representing a start time of the period of time and a second attribute having a value representing a duration of the period of time, the value of the first attribute being expressed in timescale units and relative to a presentation time offset value, the value of the second attribute being expressed in the timescale units, the data specifying the missing segment representing the period of time applying only to the first representation and not to other representations of the plurality of representations; 
	retrieving a first set of segments of the presentation including media data having presentation times prior to the period of time; 
	retrieving a second set of segments of the presentation including media data having presentation times after the period of time;
	in response to the determination that the manifest file includes the data specifying the period of time:
omitting retrieval of media data from the first representation having presentation times during the period of time; and
	extending the segment timeline according to the determination.

Claim 2 (Original):   The method of claim 1, wherein the manifest file comprises a media presentation description (MPD). 

Claim 3 (Original):   The method of claim 1, wherein the data specifying the period of time for which the media data is not available comprises a MissingSection element of the manifest file. 

Claim 4 (Canceled).
Claim 5 (Previously Presented):	The method of claim 1, further comprising determining the start time of the period of time for which the media data is not available using the value of the first attribute, comprising subtracting a value of a presentation time offset element from the value of the first attribute to determine the start time of the period of time for which the media data is not available. 

Claim 6 (Previously Presented):	The method of claim 1, wherein the first attribute comprises an @t attribute. 

Claim 7 (Canceled). 

Claim 8 (Previously Presented):	The method of claim 1, wherein the second attribute comprises an @d attribute.

Claim 9 (Previously Presented):	A device for retrieving media data, the device comprising:	
	a memory configured to store media data; and
	one or more processors implemented in circuitry and configured to:
	determine that a manifest file for a presentation of media data includes a segment timeline element for a first representation of a plurality of representations of the presentation, the segment timeline element including data specifying a missing segment representing a period of time of the first representation for which media data is not available but for which a segment timeline can be extended, the data of the segment timeline element comprising a first attribute having a value representing a start time of the period of time and a second attribute having a value representing a duration of the period of time, the value of the first attribute being expressed in timescale units and relative to a presentation time offset value, the value of the second attribute being expressed in the timescale units, the data specifying the missing segment representing the period of time applying only to the first representation and not to other representations of the plurality of representations; 
                retrieve a first set of segments of the presentation including media data having presentation times prior to the period of time; 
                retrieve a second set of segments of the presentation including media data having presentation times after the period of time; 
                in response to the determination that the manifest file includes the data specifying the period of time:
omit retrieval of media data from the representation having presentation times during the period of time; and
extend the segment timeline according to the determination.
Claim 10 (Original):  The device of claim 9, wherein the manifest file comprises a media presentation description (MPD). 

Claim 11 (Original):  The device of claim 9, wherein the data specifying the period of time for which the media data is not available comprises a MissingSection element of the manifest file. 

Claim 12 (Canceled).

Claim 13 (Previously Presented):  The device of claim 10, wherein the one or more processors are further configured to determine the start time of the period of time for which the media data is not available using the value of the first attribute, comprising subtracting a value of a presentation time offset element from the value of the first attribute to determine the start time of the period of time for which the media data is not available. 

Claim 14 (Previously Presented):  The device of claim 10, wherein the first attribute comprises an @t attribute. 

Claim 15 (Canceled). 

Claim 16 (Previously Presented):  The device of claim 9, wherein the second attribute comprises an @d attribute.

Claim 17 (Currently Amended):	 A non-transitory computer-readable storage medium having stored thereon instructions that, when executed, cause a processor to:
	determine that a manifest file for a presentation of media data includes a segment timeline element for a first representation of a plurality of representations of the presentation, the segment timeline element including data specifying a missing segment representing a period of time of the first representation for which media data is not available but for which a segment timeline can be extended, the data of the segment timeline element comprising a first attribute having a value representing a start time of the period of time and a second attribute having a value representing a duration of the period of time, the value of the first attribute being expressed in timescale units and relative to a presentation time offset value, the value of the second attribute being expressed in the timescale units, the data specifying the missing segment representing the period of time applying only to the first representation and not to other representations of the plurality of representations; 
	retrieve a first set of segments of the presentation including media data having presentation times prior to the period of time; 
	retrieve a second set of segments of the presentation including media data having presentation times after the period of time;
	in response to the determination that the manifest file includes the data specifying the period of time:
omit retrieval of media data from the representation having presentation times during the period of time; and
	extend the segment timeline according to the determination.

Claim 18 (Currently Amended):	The non-transitory computer-readable storage medium of claim 17, wherein the manifest file comprises a media presentation description (MPD). 

Claim 19 (Currently Amended):	The non-transitory computer-readable storage medium of claim 17, wherein the data specifying the period of time for which the media data is not available comprises a MissingSection element of the manifest file. 

Claim 20 (Canceled).

Claim 21 (Currently Amended):	The non-transitory computer-readable storage medium of claim 17, further comprising instructions that cause the processor to determine the start time of the period of time for which the media data is not available using the value of the first attribute, comprising subtracting a value of a presentation time offset element from the value of the first attribute to determine the start time of the period of time for which the media data is not available. 
Claim 22 (Currently Amended):	The non-transitory computer-readable storage medium of claim 17, wherein the first attribute comprises an @t attribute. 

Claim 23 (Canceled).

Claim 24 (Currently Amended):	The non-transitory computer-readable storage medium of claim 17, wherein the second attribute comprises an @d attribute.

Claim 25 (Previously Presented):  A device for retrieving media data, the device comprising:
	means for determining that a manifest file for a presentation of media data includes a segment timeline element for a first representation of a plurality of representations of the presentation, the segment timeline element including data specifying a missing segment representing a period of time of the first representation for which media data is not available but for which a segment timeline can be extended, the data of the segment timeline element comprising a first attribute having a value representing a start time of the period of time and a second attribute having a value representing a duration of the period of time, the value of the first attribute being expressed in timescale units and relative to a presentation time offset value, the value of the second attribute being expressed in the timescale units, the data specifying the missing segment representing the period of time applying only to the first representation and not to other representations of the plurality of representations; 
	means for retrieving a first set of segments of the presentation including media data having presentation times prior to the period of time; 
	means for retrieving a second set of segments of the presentation including media data having presentation times after the period of time; 
	means for omitting retrieval of media data from the representation having presentation times during the period of time in response to the determination that the manifest file includes the data specifying the period of time; and
	means for extending the segment timeline according to the determination in response to the determination that the manifest file includes the data specifying the period of time.

Claim 26 (Original):  The device of claim 25, wherein the manifest file comprises a media presentation description (MPD). 

Claim 27 (Original):  The device of claim 25, wherein the data specifying the period of time for which the media data is not available comprises a MissingSection element of the manifest file. 

Claim 28 (Canceled).

Claim 29 (Previously Presented):  The device of claim 25, further comprising means for determining the start time of the period of time for which the media data is not available using the value of the first attribute, comprising subtracting a value of a presentation time offset element from the value of the first attribute to determine the start time of the period of time for which the media data is not available. 

Claim 30 (Previously Presented):  The device of claim 25, wherein the first attribute comprises an @t attribute. 

Claim 31 (Canceled). 

Claim 32 (Previously Presented):  The device of claim 25, wherein the second attribute comprises an @d attribute.

Claim 33 (Previously Presented):  The method of claim 1, further comprising:
	determining a second representation of the plurality of representations of the presentation for which media data is available for the period of time, the second representation being different than the first representation; and
	retrieving the media data of the second representation for the period of time.

Claim 34 (Previously Presented):  The device of claim 9, wherein the one or more processors are further configured to:
	determine a second representation of the plurality of representations of the presentation for which media data is available for the period of time, the second representation being different than the first representation; and
	retrieve the media data of the second representation for the period of time.

Claim 35 (Currently Amended):	The non-transitory computer-readable storage medium of claim 17, further comprising instructions that cause the processor to:
	determine a second representation of the plurality of representations of the presentation for which media data is available for the period of time, the second representation being different than the first representation; and
	retrieve the media data of the second representation for the period of time.

Claim 36 (Previously Presented):  The device of claim 25, further comprising:
	means for determining a second representation of the plurality of representations of the presentation for which media data is available for the period of time, the second representation being different than the first representation; and
	means for retrieving the media data of the second representation for the period of time.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Following claim limitations are being interpreted under 35 U.S.C. 112(f):
Claim 25:
means for determining that a manifest file for a presentation of media data includes a segment timeline element for a first representation of a plurality of representations of the presentation, the segment timeline element including data specifying a missing segment representing a period of time of the first representation for which media data is not available but for which a segment timeline can be extended, the data of the segment timeline element comprising a first attribute having a value representing a start time of the period of time and a second attribute having a value representing a duration of the period of time, the value of the first attribute being expressed in timescale units and relative to a presentation time offset value, the value of the second attribute being expressed in the timescale units, the data specifying the missing segment representing the period of time applying only to the first representation and not to other representations of the plurality of representations; 
means for retrieving a first set of segments of the presentation including media data having presentation times prior to the period of time; 
means for retrieving a second set of segments of the presentation including media data having presentation times after the period of time; 
means for omitting retrieval of media data from the representation having presentation times during the period of time in response to the determination that the manifest file includes the data specifying the period of time; and
means for extending the segment timeline according to the determination in response to the determination that the manifest file includes the data specifying the period of time.
Claim 29:
means for determining the start time of the period of time for which the media data is not available using the value of the first attribute, comprising subtracting a value of a presentation time offset element from the value of the first attribute to determine the start time of the period of time for which the media data is not available.
Claim 36:
means for determining a second representation of the plurality of representations of the presentation for which media data is available for the period of time, the second representation being different than the first representation; and
means for retrieving the media data of the second representation for the period of time.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure of client device 40 including processor and memory for executing instruction and corresponding algorithm for achieving the claimed functions described in the forms of flowcharts shown in Figs. 6-8 and prose describing these flowcharts in paragraphs 114-135 in the specification.

Allowable Subject Matter
 Claims 1-3, 5, 6, 8-11,13, 14, 16-19, 21, 22, 24-27, 29-30, and 32-36 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner' s statement of reasons for allowance:
Claims 1, 9, 17, and 25 in the application are deemed to be directed to a nonobvious improvement over the invention of Giladi et al. (US PGPUB No. 20190020734).  Giladi in view of Lohmar et al. (US PGPUB No.  20140173677) does not teach a segment timeline element for a first representation of a plurality of representations of the presentation, the segment timeline element including data specifying a missing segment, the value of the first attribute being expressed in timescale units and relative to a presentation time offset value, the value of the second attribute being expressed in the timescale units.
Giladi discloses a manifest file with SegmentTimeLine element 204 (Fig. 6). However, SegmentTimeLine of Giladi does not specify missing segments. Rather, the missing segment is specified in another element GapTimeLine 209 in Giladi. The attributes of GapTimeLine specifying the missing segments are expressed in terms of segment numbers whereas the claimed invention requires attributes to be express in timescale unit.
Lohmar talks about retrieving available segments while skipping missing segment, however, is silent about these limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 9:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	April 20, 2022

/KAMAL HOSSAIN/Examiner, Art Unit 2444                                                                                                                                                                                                        

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444